EXHIBIT 5.1 LEGAL OPINION OF HUSCH BLACKWELL SANDERS LLP 4801 MAIN STREET, SUITE 1000 · KANSAS CITY, MO64112 816.983.8000FAX 816.983.8080 · www.huschblackwell.com August 1, 2008 EnerJex Resources, Inc. 7300 W. 110th Street, 7th Floor Overland Park, KS66210 Ladies and Gentlemen: As counsel for EnerJex Resources, Inc., a Nevada corporation (the “Company”), we have been requested to render this opinion in connection with the preparation and filing of a Registration Statement on Form S-­8 (the “Registration Statement”) with the Securities and Exchange Commission for the purposes of registering under the Securities Act of 1933, as amended, shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), to be issued to eligible participants in accordance with the terms of the EnerJex Resources, Inc. 2000/2001 Stock Option Plan and the EnerJex Resources, Inc.
